  Paula A. Barran, OSB No. 803974
  pbarran@barran.com
  Shayda Zaerpoor Le, OSB No. 121547
  sle@barran.com
  Donovan L. Bonner, OSB No. 181929
  dbonner@barran.corn
  Barran Liebman LLP
  601 SW Second Avenue
  Suite 2300
  Portland, Oregon 97204-3159
  Telephone:(503)228-0500
  Facsimile No.:(503)274-1212
    Attorneys for Defendants
    University of Oregon and Hal Sadofsky

                                   UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                                      Portland


  JENNIFER JOY FREYD,                                                               CV.6:17-ev-448-MC

                                          Plaintiff,
                                                                 DECLARATION OF SCOTT
             v.                                                  COLTRANE IN SUPPORT OF
                                                                 REPLY MEMORANDUM IN
  UNIVERSITY OF OREGON, MICHAEL H.                               SUPPORT OF DEFENDANTS
  SCHILL and HAL SADOFSKY,                                       UNIVERSITY OF OREGON'S AND
                                                                 SADOFSKY'S MOTION FOR
                                       Defendants.               SUMMARY JUDGMENT




             I, Scott Coltrane, declare as follows:

             1.     I am currently an emeritus professor at the University of Oregon. I was appointed

  dean of the College of Arts and Sciences in 2008, and held that role for five years. After that I

  served as interim provost and then was interim president for 11 months before I returned to the

  position of provost. I held the position of provost until July 2017. I have personal knowledge of

  the facts in this declaration.




    Page 1 — DECLARATION OF SCOTT COLTRANE IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                  'ARRAN LIEBMAN LLP
00775073.1                                    601 SW SECOND AVENUE,SUITE 2300
                                                   PORTLAND,OR 97204-3159
                                             PHONE(503)228-0500 FAX (503)274-1212
             2.   I was deposed in this lawsuit and during my deposition described some of the

  circumstances surrounding the hiring of a new faculty member in the University's College of

  Education and, in particular, the challenge the University faced recruiting her in light of her high

  rate ofpay at her then-current institution. I understand that my description ofthis hiring has been

  offered by Professor Freyd's counsel as a suggestion of an alternative way to address retention

  situations. The subject of my testimony, which is referenced as support for an "alternative

  practice" was recruitment ofa new employee, not retention. Compensation questions differ when

  the University is hiring new faculty as compared to attempting to stave off a recruitment.

             3.   When the University seeks to hire excellent new faculty with expertise in a

  targeted area that will further our mission, we are sometimes in a position that requires us to pay

  higher salaries than those received by other UO faculty in order to recruit the new faculty to the

  University. When this occurs, we work with academic units to address equity issues, subject to

  the current collective bargaining agreement and the availability of financial resources. The most

  recent collective bargaining agreements with United Academics included across the board faculty

  salary increases along with merit-based salary increases based on performance evaluations, but

  did not include equity as a basis for increasing faculty salaries.

             4.   The practices associated with faculty retentions differ from practices associated

  with initial hiring of tenure-related faculty in several ways. In the case of hiring new faculty,

  search committees make recommendations on who to hire and academic programs/departments

  vote on the acceptability of specific candidates. Upon receiving and agreeing with such

  recommendations, department heads, deans, and the provost negotiate salary and other temis

  with the selected candidates based on averages for new hires among AAU institutions, the faculty

  member's current salary, and any competing offers currently being considered by the candidate.

  In the case ofretentions, department heads gather info]illation from current faculty members who

  are being recruited by another institution, and deans and the provost determine whether the

  faculty member's contributions to the department and the field are worthy of further investment

    Page 2 — DECLARATION OF SCOTT COLTRANE IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN Lu,
00775073.1                                 601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX (503)274-1212
  and whether the offer is serious and from an institution of a caliber similar to or exceeding that

  of the University of Oregon. Depending on the availability of resources, the dean makes a

  recommendation to the provost to extend a retention offer, usually comparable to the offer from

  the competing institution. In order for the faculty member to accept our retention offer, the salary

  typically must come close to that of the outside offer.

             5.   If we were to approach retention the way that plaintiff has suggested in her papers,

  it would not offer a workable alternative to our present treatment of retentions. For example, if

  the University were to offer one ofour faculty members being recruited a salary increase that was

  fifty percent of a competing offer's increase, it is extremely unlikely that we would be able to

  retain the highly-ranked faculty member with the outside offer. Additionally, to require the

  University to commit to raising the salary of every U0 faculty member in a department whose

  salary was surpassed due to a retention offer would use more of a finite resource intended to

  further the mission of the University by increasing our overall research excellence and

  productivity. That means that the University's interests would not be served the same way as the

  present processes. In addition, the policies and practices associated with faculty performance

  reviews dictate that we should consider the relative merits of each person's individual scholarly

  contributions and not increase salaries simply based on time spent in the employ ofthe University

  or the fact of being housed in a department that includes faculty who receive outside offers. In

  other words, plaintiff argues that every retention should result in a raise to other faculty. It is

  highly unlikely that the University would ever have the funding to do something like that and, in

  addition, it is not a practice that is consistent with the collectively bargained approach.

             6.   I am also familiar with the University's strategic planning and vision. The

  analysis and determination ofhow to position the state's flagship University for its future — which

  programs to develop, which facilities to build and invest in, where to find staff, which faculty

  can best grow the programs of the future — are not everyday ministerial choices. They are

  decisions that set the path the University will take into the future. These decisions grow out of

    Page 3 — DECLARATION OF SCOTT COLTRANE IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN cu.
00775073.1                                 601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
  the institution's purpose and vision. This University is one of the premiere institutions ofhigher

  learning in the nation, one ofjust 32 US public research universities holding membership in the

  prestigious Association of American Universities(AAU)and one ofonly two AAU members in

  the entire Pacific Northwest. It is that vision that drove the Knight Campus for Accelerating

  Scientific Impact, which is designed to "reshape the state's public higher education landscape by

  training new generations ofscientists, engaging in new interdisciplinary research, forging tighter

  ties with industry and entrepreneurs, and creating new educational opportunities for graduate

  and undergraduate students." The University of Oregon is a Tier 1 national Public Research

  University at which most students are engaged in some form of research activity. The

  University's sponsored research and innovation activity contribute tens of millions of dollars to

  Oregon's economy each year and its research creates jobs for the community. Having faculty

  who can secure outside funding is important to retaining the position ofthe University, providing

  the benefits to the community, and even providing the kind of funding that can support the

  research of faculty who have not been able to secure their own external funding.



             I declare under penalty of perjury that the foregoing is true and correct.


             DATED this 2844,day of December, 2018.




    Page 4 — DECLARATION OF SCOTT COLTRANE IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN Lie
00775073.1                                  601 SW SECOND AVENUE,SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX(503)274-1212
                                    CERTIFICATE OF SERVICE

             I hereby certify that on the 4th day of January, 2019, I served the foregoing

  DECLARATION OF SCOTT COLTRANE IN SUPPORT OF REPLY MEMORANDUM

  IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON'S AND SADOFSKY'S

  MOTION FOR SUMMARY JUDGMENT on the following parties at the following addresses:

                  Jennifer J. Middleton                                  Whitney Stark
                  Caitlin V. Mitchell                                    Albies & Stark, LLC
                  Johnson Johnson Lucas & Middleton, PC                  210 SW Morrison Street, Suite 400
                  975 Oak Street, Suite 1050                             Portland, OR 97204-3189
                  Eugene, OR 97401-3124                                  whitney@albiesstark.com
                  jmiddleton@justicelawyers.com                          Attorneys for Plaintiff
                  cmitchell@justicelawyers.com
                  Attorneys for Plaintiff

                  Stephen F. English
                  Cody Weston
                  Nathan R. Morales
                  Perkins Coie LLP
                  1120 N.W. Couch Street, 10th Floor
                  Portland, OR 97209-4128
                  senglish@perkinscoie.com
                  cweston@perkinscoie.com
                  nmorales@perkinscoie.com
                  Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

             El    Electronic Filing using the Court's ECF System

             ❑     First-class mail, postage prepaid

             ❑     Hand-delivery

             ❑     Overnight courier, delivery prepaid

             ❑     E-mail


                                                            s/Paula A. Barran

                                                            Paula A. Barran
                                                            Shayda Zaerpoor Le


    Pate 1 — CERTIFICATE OF SERVICE
00775073.1
                                               BARRAN LIEBMAN up
                                           601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND, OR 97204-3159
                                                                 ....
